960 F.2d 145
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Henry Clifford BYRD, Sr., Plaintiff-Appellant,v.Bishop L. ROBINSON, Secretary and Commissioner of MarylandDepartment of Corrections;  Joseph Heneberry, Director ofPatuxent Institution;  Ben E. Montaque, of PatuxentInstitution;  Warden Brown, of Patuxent Institution;  Lt.Dickens, of Patuxent Institution;  Lt. Tate, of PatuxentInstitution;  Captain Jordan, of Patuxent Institution,Defendants-Appellees.
No. 91-7220.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 6, 1992Decided:  April 16, 1992

Henry Clifford Byrd, Sr., Appellant Pro Se.  John Joseph Curran, Jr., Attorney General, Timothy James Paulus, Richard M. Kastendieck, Assistant Attorneys General, Baltimore, Maryland, for Appellees.
Before ERVIN, Chief Judge, and MURNAGHAN and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Henry Clifford Byrd, Sr., appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Byrd v. Robinson, No. CA-90-2354-S (D. Md. June 26 and July 10, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED